DETAILED ACTION
                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       
 
                                               Claim Objections
Claims 1, 3, 8-9, 13, 15-16, 18 and 23-24 are objected to because of the following informalities:
Claims 1, 8-9 and 24 recite “the room”. It is suggested to amend the claim language to read -- “the room of one of plurality of rooms” -- for proper claim structure.
Claims 3, 13, 15-16, 18 and 23 recite “at least one heat pump” or “the heat pump”. It is suggested to amend the claim language to read -- “at least one heat pump or the heat pump of one of plurality of heat pumps” -- for proper claim structure.
one of the cooling operations

                                Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “individual units” has/have been interpreted under 35 U.S.C.112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “units” coupled with functional language “individual” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Individual units 105 treated as meaning a plurality of spaces or rooms within each dwelling or unit. See page 6, lines 6-12.
.
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).    
                                           
                                    Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-11, 16, 18-22 and 24 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Harrison et al. (US 2007/0205298).                                                                In regards to claim 1, Harrison discloses a distributed heating and cooling network (a heating and/or cooling system 300; Fig. 3) for installation in a building (refer to par. 24) having a plurality of rooms (corresponding to multiple zones 302a-302d; par. 24), the network comprising: a plurality of individual heat pumps (multiple heat pumps 310a-310e) and a plurality of individual cold emitters (air handler units 344a-344e is being considered as cold emitters),                                                                                                               the individual cold emitters (344) being selected from one of fan coils (air handler units is being considered as fan coils; pars. 22 and 24), a chilled beam, and fan assisted convectors, each heat pump (310) and each cold emitter (344) being directly and independently coupled (as can be seen in Fig. 3) to a single common liquid loop (storage tank 338 in a closed loop arrangement in system 300) of the network wherein (as can be seen in Fig. 3), during cooling operations (cooling mode),                                                                       at least one of the plurality of individual cold emitters (344) is coupled to the common liquid loop (Fig. 3) and is configured to extract heat from the room (zone) in which the at least one of the plurality of individual cold emitters (344) is located and to transfer that heat to the same common liquid loop (Fig. 3; pars. 34 and 24), 
wherein, during heating operations (heating mode), at least one of the plurality of individual heat pumps (310) is coupled to the common liquid loop (Fig. 3) and is configured to extract heat from the common liquid loop (Fig. 3), and wherein, during cooling operations (cooling mode), at least one of the plurality of heat pumps (310) is also coupled to the common liquid loop and is configured to extract heat from the common liquid loop (as can be seen in Fig. 3; pars. 35 and 24).  
In regards to claim 4, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses wherein the common liquid loop is maintained at a predetermined temperature through active heat management of the common liquid loop (refer to pars. 12 and 32).  
In regards to claim 5, Harrison meets the claim limitations as disclosed above in the rejection of claim 4. Further, Harrison discloses wherein the common liquid loop is maintained at a first temperature (temperature at rejecting heat mode) in a first seasonal operation (cooling mode) and at a second higher temperature (temperature at adding heat mode) in a second seasonal operation (heating mode), (refer to pars. 35, 12 and 32).  
In regards to claim 6, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses wherein the plurality of rooms (corresponding to multiple zones 302a-302d) defines individual units (units accommodating heat pumps 310 and air handles 344), and wherein one of the plurality of cold emitters (344) of a first unit (unit in zone 302a) of the individual units is operable in one of the cooling operations concurrently (at the same time) with one of (310) of a second unit (unit in zone 302b) of the individual unites (302) being operable in one of the heating operations (refer to par. 24).  
In regards to claim 7, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses wherein the common liquid loop (storage tank 338 in a closed loop arrangement) comprises a flow circuit (supply line from heat storage tank 338) and a return circuit (return line to heat storage tank 338).  
In regards to claim 10, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses further including one or more buffer (buffer tank 341 a) or heat sink modules to divert excess heat from the common liquid loop (Fig. 1).  
In regards to claim 11, Harrison meets the claim limitations as disclosed above in the rejection of claim 10. Further, Harrison discloses wherein the one or more buffer (buffer tank 341a as cold or warm storage tank) or heat sink include cold stores, warm stores, heat sources or chillers (refer to Fig. 3).  
In regards to claim 16, Harrison meets the claim limitations as disclosed above in the rejection of claim 14. Further, Harrison discloses wherein, during one of the plurality of modes (cooling mode and heating mode; par. 24), the heat pump (310) is configured to provide space heating whereby the heat pump is configured to use the common liquid loop to provide a source of heat (source from solar collector 336) for a dedicated heating circuit (solar heating circuit 330; pars. 24 and 28; Fig. 3).  
In regards to claim 18, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses comprising at least one variable output (310), (via controlling the pump 350 speed and control valve 360; par. 26).  
In regards to claim 19, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses comprising at least one variable output cold emitter (344), (via controlling the pump 350 speed and control valve 360; par. 26).  
In regards to claim 20, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses wherein the plurality of heat pumps (310) and the plurality of cold emitters (344) are further coupled to direct electrical sources comprising at least one of: PV panels (solar collector is being considered as PV panels; par. 36), PVT panels and an electricity grid.  
In regards to claim 21, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses wherein each of the heat pumps (310) is arranged to independently (operated independently; par. 24) extract heat from the common liquid loop, and wherein each of the cold emitters (344) is arranged to independently transfer heat to the common liquid loop (operated independently; par. 24).  
In regards to claim 22, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses wherein the common liquid loop (Fig. 3) is a liquid circuit (water as the working fluid; pars. 25 and 27).  
In regards to claim 24, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison discloses wherein a first one (310a) of the plurality of heat pumps (310) is located in a first one (302a) of the plurality of rooms (302) of the building and is configured in a heating mode (refer to par. 24) to provide heating to the first one of the plurality of rooms (refer to par. 24), wherein a first one (344a) of the plurality of cold emitters (344) is located in a second one (302b) of the plurality of rooms (302) and is configured in a cooling mode (refer to par. 24) to provide cooling to the second one (302b) of the plurality of rooms (302), 
          wherein, in the cooling mode and during cooling operations (refer to par. 24), the first one (344a) of the plurality of individual cold emitters (344) is coupled to the common liquid loop and is configured to extract heat from the room (302) in which the first one (344a) of the plurality of individual cold emitters (344) is located and to transfer that heat to the common liquid loop (as can be seen in Fig. 3), and 
         wherein, in the heating mode and during heating operations, the first one of the plurality of individual heat pumps (310) is coupled to the common liquid loop (storage tank 338 in a closed loop arrangement in system 300) and is configured to extract heat from the common liquid loop and to transfer that heat to the room (302) in which the first one (344a) of the plurality of individual cold emitters (344) is located (refer to par. 24).  
 
                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2007/0205298) in view of Vaughan et al. (US 2012/0279681).
In regards to claim 3, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison teaches wherein the at least one heat pump (310) is configured to deliver heat (refer to par. 24), but fails to explicitly teach the heat pump being to deliver that the heat to a hot water tank.    
       Vaughan teaches a District Energy Sharing System DESS 10; Fig. 3 for installation in a building (20), wherein the heat pump being to deliver that the heat to a hot water tank (At least Fig. 6: Heat pumps associated with Buildings 20(e)-20(g) which provide hot water to Domestic Water Tank 90).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network Harrison’s invention to include hot water tank as taught by Vaughan in order to provide the building water circuit 80 to the domestic hot water circuit to provided heated domestic water (refer to par. 55 of Vaughan).
In regards to claim 13, Harrison meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein at least one of the heat pumps is 
        Vaughan teaches a District Energy Sharing System DESS 10; Fig. 3 for installation in a building (20), wherein at least one of the heat pumps being coupled to a dedicated tank of domestic hot water such that heat from that heat pump is used to provide a heating of water within that dedicated tank (At least Fig. 6: Heat pumps associated with Buildings 20(e)-20(g) which provide hot water to Domestic Water Tank 90).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network Harrison’s invention such that at least one of the heat pumps to be coupled to a dedicated tank of domestic hot water such that heat from that heat pump is used to provide a heating of water within that dedicated tank as taught by Vaughan in order to provide the building water circuit 80 to the domestic hot water circuit to provided heated domestic water (refer to par. 55 of Vaughan).
In regards to claim 14, Harrison meets the claim limitations as disclosed above in the rejection of claim 13. Further, Harrison discloses wherein at least one of the heat pumps (310) is operable in a plurality of modes (cooling mode and heating mode; par. 24).  
In regards to claim 15, Harrison meets the claim limitations as disclosed above in the rejection of claim 14. Further, Harrison teaches wherein, during one of the plurality of modes (heating and cooling modes), the heat pump (310) is configured to use the (Fig. 3), but fails to explicitly teach provide heating of water, heating of water being takes place within a dedicated tank.
        Vaughan teaches a District Energy Sharing System DESS 10; Fig. 3 for installation in a building (20), wherein the heating of water being takes place within a dedicated tank (At least Fig. 6: Heat pumps associated with Buildings 20(e)-20(g) which provide hot water to Domestic Water Tank 90).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network Harrison’s invention such that the heating of water to take place within a dedicated tank as taught by Vaughan in order to provide the building water circuit 80 to the domestic hot water circuit to provided heated domestic water (refer to par. 55 of Vaughan).

Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2007/0205298) in view of ROSEN et al. (US 2020/0096205).           In regards to claim 8, Harrison meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach wherein, during one of the cooling operations, the temperature of the flow circuit is maintained at a temperature lower than a room temperature of the room being cooled, that temperature desirably being less than or equal to 10 degrees centigrade.  
           ROSEN teach a district energy distributing system (Fig. 1), wherein during one of the cooling operations, the temperature of the flow circuit (circuit of district feed conduit 22) is maintained at a temperature lower than a room temperature of the room (a temperature of 5-30 degrees centigrade; par. 64).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network Harrison’s invention such that during one of the cooling operations, the temperature of the flow circuit is maintained at a temperature lower than a room temperature of the room being cooled, that temperature desirably being less than or equal to 10 degrees centigrade as taught by ROSEN in order to reduce the heat losses in the district heating grid and the degree of pumping needed in the district heating grid (refer to par. 64 of ROSEN).
In regards to claim 9, Harrison meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach wherein, during one of the cooling operations, the temperature of the return circuit is maintained at a temperature not higher than a room temperature of the room being cooled, that temperature desirably being lower than or equal to 15 degrees centigrade.  
       ROSEN teach a district energy distributing system (Fig. 1), wherein, during one of the cooling operations, the temperature of the return circuit (a circuit of return conduit 23) is maintained at a temperature not higher than a room temperature of the room being cooled, that temperature desirably being lower than or equal to 15 degrees centigrade (having a temperature of 5-10 degrees centigrade; par. 64).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network Harrison’s invention such that during one of the cooling operations, the temperature of the return circuit is maintained at a temperature not higher than a room temperature of the room being cooled, that (refer to par. 64 of ROSEN).
In regards to claim 17, Harrison meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach configured to be coupled to a wide area district heating or cooling network.  
ROSEN teach a district energy distributing system (Fig. 1), configured to be coupled to a wide area district heating or cooling network (refer to par. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network Harrison’s invention such that the system configured to be coupled to a wide area district heating or cooling network as taught by ROSEN in order to improve and cost-effective system to better use available waste heat (refer to par. 5 of ROSEN).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2007/0205298) in view of Vaughan et al. (US 2012/0279681).                                 In regards to claim 12, Harrison meets the claim limitations as disclosed above in the rejection of claim 10, but fails to explicitly teach wherein the temperature of the common liquid loop is decoupled from the temperature of the heat sink module.             
Vaughan teaches a District Energy Sharing System DESS 10; Figs. 2-3 for installation in a building (20), wherein the temperature of the common liquid loop is decoupled from the temperature of the heat sink module (alternatives heat sinks 23, 23a; par. 37, is being considered as can be coupled or decoupled), (refer to pars. 29 and 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network Harrison’s invention such that the temperature of the common liquid loop is decoupled from the temperature of the heat sink module as taught by Vaughan in order to maintain thermal balance within the system (refer to par. 29 of Vaughan).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2007/0205298) in view of Chen et al. (US 2016/0313033).                                 In regards to claim 23, Harrison meets the claim limitations as disclosed above in the rejection of claim 1. Further, Harrison teaches comprising a controller (via interconnected and controlled using various conduits, pumps, valves and controls; par. 10), the controller to effect control of one or more of: space heating; space cooling; sanitary hot water production; monitoring photovoltaic production; monitoring electricity use within location where heat pump is located; monitoring electricity use within location where cold emitter is located; optimizing local energy use of locally produced electricity; and controlling and managing a battery store (refer to pars. 10, 26 and 31), but fails to explicitly teach the controller comprising a user interface configured to receive user input.                                                                               Chen teaches a heat pump (100; Fig. 1) for heating or cooling a space and also heat water, wherein the controller comprising a user interface configured to receive user input (refer to par. 42).                                                                                                                            (refer to par. 42 of Chen).
                                            
                                       Response to Arguments
Applicant's arguments filed on 02/23/2022 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of Harrison et al. (US 2007/0205298) and ROSEN et al. (US 2020/0096205).                                              
                                                     Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763  
 


/CASSEY D BAUER/Primary Examiner, Art Unit 3763